DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
1.	Applicant’s election without traverse of species II including claims 7-11 and 21 in the reply filed on 11/24/2021 for examination is acknowledged. Therefore, the claims examined in this office action would include claims 1-4, 7-11, 17-18 and 21. All other claims are therefore withdrawn from the examination and the election/restriction is herein made final.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/16/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 

5.	Claims 1-4, 7, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj et al., U.S. Patent No. 2016/0196659 A1, and further in view of Nguyen et al., 2016, IEEE Publication, “A field Model for Repairing 3D Shapes” (pp. 5676 – 5684).
	Regarding claim 1, Vrcelj discloses a method for estimating tightly enclosing bounding boxes (para 0006 – 3D object detection; para 0043 – a bounding shape, described herein as a bounding box surrounding the 3D object is an output in response to the processing of the depth data….the bounding box as described herein is a description of a volume in 3D space occupied by an object; para 0054 – Mapping module 245 produces an estimation of the bounding boxes 350)  comprising: 
controlling, by a computing system, a scanning system comprising one or more depth cameras to capture visual information of a scene comprising one or more objects (para 0006 – 3D object detection; para 0028 – Device 100 may be a : mobile device, wireless device, cell phone, augmented reality (AR) device, personal digital assistant (PDA), wearable……mobile computer, tablet, personal computer, laptop computer, data processing device/system, or any type of device that has processing capabilities; figure 1 and para 0031 – depth camera 115 and camera sensor 114 may capture different scenes); 
detecting, by the computing system, the one or more objects of the scene based on the visual information (figures 3-4 – object detection; para 0024 – non-planar (3D) objects may be detected in a scene using depth measurements; para 0041 – depth data is processed and information about the regions in space occupied by one or more 3D objects is provided. 3D objects as used herein are non-planar volumes in spaces or volumes small enough to be considered by 3DOS as non-planar);
singulating, by the computing system, each of the one or more objects from a frame of the scene to generate one or more 3D models corresponding to the one or more objects, (para 0023 – One method to distinguish between objects is with a brute force method of exhaustive 3D volumetric 

Claim 1 further recites “the one or more 3D models comprising a partial 3D model of a corresponding one of the one or more objects; extrapolating, by the computing system, a more complete 3D model of the corresponding one of the one or more objects based on the partial 3D model; and estimating, by the computing system, a tightly enclosing bounding box of the corresponding one of the one or more objects based on the more complete 3D model (Vrcelj as cited before teaches generating/outputting a 3D model of a detected object, and further teaches estimating a tightly enclosing bounding box of the corresponding one of the one or more objects based on the complete 3D model (para 0043 – a bounding shape, described herein as a bounding box surrounding the 3D object is an output in response to the processing of the depth data….the bounding box as described herein is a description of a volume in 3D space occupied by an object; para 0054 – Mapping module 245 produces an estimation of the bounding boxes 350). Vrcelj further teaches that the 3D object model in the image can be confirmed with respect to the 3D models saved in the database (paras 0045-0046). 
Vrcelj does not explicitly teach “the one or more 3D models comprising a partial 3D model of a corresponding one of the one or more objects; extrapolating, by the computing system, a more complete 3D model of the corresponding one of the one or more objects based on the partial 3D model”. However, Nguyen teaches “it often happens that the 3D data cannot be obtained at high st paragraph); and further teaches repairing an incomplete 3D shape using a 3D object dataset (see section 5 – Conclusion; section 4.2 – Evaluation; and Abstract – Experimental results have shown the robustness and efficiency of the proposed method in repairing noisy and incomplete 3D shapes – thus reconstructing the 3D model to get a more complete 3d model). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teachings of reconstructing/extrapolating a more complete method based on partial 3D model as taught by Nguyen in the invention of Vrcelj. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use the teachings of reconstructing/extrapolating a more complete method based on partial 3D model as taught by Nguyen in the invention of Vrcelj, because both references are directed to the same field of endeavor of 3D object model generation/segmentation, and Nguyen as cited teaches that “it often happens that the 3D data cannot be obtained at high quality, even by recent reconstruction methods. The 3D surfaces are missing and/or broken and this phenomenon causes difficulties for many sequential tasks such as 3D object detection and recognition, shape analysis, and scene understanding. Repairing missing and broken surfaces thus plays a critical role” and Nyugen’s experimental results have shown the robustness and efficiency of the proposed method in repairing noisy and incomplete 3D shapes (see abstract).



Regarding claim 3, the combined invention of Vrcelj and Nguyen discloses “The method of claim 1, wherein the one or more depth cameras comprises: a time-of-flight depth camera; a structured light depth camera; a stereo depth camera comprising at least two color cameras; a stereo depth camera comprising: at least two color cameras; and a color projector; a stereo depth camera comprising at least two infrared cameras; or a stereo depth camera comprising: a color camera; a plurality of infrared cameras; and an infrared projector configured to emit light in a wavelength interval that is detectable by the plurality of infrared cameras” (see Vrcelj – paras 0029-0031 – depth camera 115 and color/grayscale camera 114; para [0032] - “depth carnera 115 may take the form of a light source coupled to device 100, in one embodiment, the light source may project a structured or textured light pattern, which may consist of one or more narrow bands of light, onto objects in a scene. Depth information may then be obtained by exploiting geometrical distortions of the projected pattern caused by the surface shape of the object. in one embodiment, depth information may be obtained from stereo sensors such as a combination of an infra-red structured light projector and an infra-red camera registered to a RGB camera. in yet another embodiment, the stereo sensors may refer to a pair (or multiple) of optical (e.g., RGB or grayscale cameras) calibrated and equipped with an algorithm for calculating depth from pairs (multiplies) of RGB/grayscale images"; further see para 00333).

Regarding claim 4, the combined invention of Vrcelj and Nguyen discloses “The method of claim 1, wherein the detecting the one or more objects in the scene comprises separating the one or 

Regarding claim 7, the combined invention of Vrcelj and Nguyen discloses “The method of claim 1, wherein the extrapolating the more complete 3D model comprises searching an inventory of 3D models for a model matching the partial 3D model and to output the model matching the partial 3D model as the more complete 3D model” (see the citations made in the rejection of claim 1 with respect to Nguyen – further see Nguyen (section 1.2 – Contribution - We benchmark a new 3D object dataset including objects present in different levels of incompleteness. Compared with existing datasets, e.g. 3D warehouse, SUN database [37], our dataset is more enriched. It includes the 3D models, 2D images captured at various viewpoints, and the 2D-3D correspondences; section 4.2 – Evaluation - To evaluate the recovery ability of our proposed method, we benchmark a new 3D object dataset including 77 complete objects. Those objects are captured and reconstructed from indoor scenes. Each object is associated with a set of RGB images used to reconstruct the object. Camera poses are computed and the correspondences between 3D points and 2D pixels are also established).

Regarding claim 17, the combined invention of Vrcelj and Nguyen discloses “The method of claim 1, further comprising associating the tightly enclosing bounding box with an item descriptor 

Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 1 rejection citations.

Regarding claim 21, claim 21 has been similarly analyzed and rejected as per claim 7 rejection citations.

6. 	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 25, 2022